Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 17, 2017                                                                                      Stephen J. Markman,
                                                                                                                Chief Justice

  154347                                                                                              Robert P. Young, Jr.
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
  POWER PLAY INTERNATIONAL, INC.                                                                           Joan L. Larsen,
  and MARK HOWE, Personal Representative                                                                             Justices
  of the Estate of GORDON HOWE,
                 Plaintiffs/Counterdefendants-
                 Appellees,
  v                                                                SC: 154347
                                                                   COA: 325805
                                                                   Oakland CC: 2011-123508-CK
  DEL REDDY,
           Defendant-Appellant,
  and
  AARON HOWARD, MICHAEL REDDY,
  and IMMORTAL INVESTMENTS, LLC,
            Defendants/Counterplaintiffs-
            Appellants.

  _________________________________________/

         On March 8, 2017, the Court heard oral argument on the application for leave to
  appeal the July 26, 2016 judgment of the Court of Appeals. On order of the Court, the
  application is again considered, and it is DENIED, because we are not persuaded that the
  questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          March 17, 2017
           t0308
                                                                              Clerk